830 S.W.2d 106 (1992)
Roger L. BACON and Allan P. Shannon, Petitioners,
v.
GENERAL DEVICES, INC., Respondent.
No. D-2304.
Supreme Court of Texas.
June 3, 1992.
*107 Bill Atkins, Arlington, for petitioners.
Robert B. Gilbreath, D. Bradley Dickinson, Donald H. Flanary, Jr., Dallas, for respondent.
PER CURIAM.
In this appeal, Petitioners seek review of the holdings of the court of appeals on the severability of an unenforceable covenant not to compete and the availability of a claim for tortious interference with the remaining contract. We believe that the court of appeals should have the opportunity to reconsider these rulings in light of our opinion in Travel Masters, Inc. v. Star Tours, 827 S.W.2d 830 (1991). Accordingly, pursuant to Rule 170, Tex.R.App.P., without hearing oral argument, a majority of this court grants the application for writ of error, vacates the judgment of the court of appeals, and remands the case to that court for further proceedings.